Citation Nr: 0927616	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-00 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lower extremity 
numbness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 






INTRODUCTION

The Veteran had active service from November 1968 to April 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Waco.

The Board notes that the Veteran had requested a hearing via 
video teleconference; however in April 2009, he submitted a 
signed statement, waiving his request for a hearing and 
requesting that the record be held open for 60 days so that 
he made submit more evidence.  That request was granted in 
April 2009; however, at the conclusion of 60 days, no new 
evidence was received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Upon review of the record, the Board finds that the Veteran 
has consistently maintained that he sought post-service 
medical treatment for the claimed lower extremity numbness at 
the medical clinic on Randolph AFB, San Antonio, Texas.  In 
February 2005, the RO informed the Veteran that it was 
requesting the Veteran's post-service treatment records from 
the Randolph AFB clinic.  While it appears the request to 
Randolph from the RO bore the Veteran's correct social 
security information, the March 2005 response from Randolph, 
stating it could not find any records, certainly bears an 
incorrect social security number.  There is no indication in 
the claims file that the RO informed the Veteran it had been 
unsuccessful in obtaining those post-service records so that 
he could obtain them.  38 C.F.R. § 3.159(c).

Further, the Board notes that the January 2009 supplemental 
statement of the fact lists as evidence considered 
"Treatment records from Randolph Air Force Base received 
March 1, 2005."  This statement is factually incorrect.  The 
treatment records received in March 2005 were from a private 
medical doctor, Dr. A.Z.  No treatment records were ever 
received from Randolph Air Force Base.  As post-service 
treatment records from the Randolph AFB clinic may contain 
additional evidence that pertains to the Veteran's claim, 
those records must be obtained.

Further still, the Board notes that on the Veteran's original 
April 2002 claim, he listed lower extremity numbness as a 
result of his claimed exposure to Agent Orange in Vietnam.  
However, upon review of the claims file, the Board finds no 
indication the Veteran's personnel records were requested to 
determine whether he served in the Republic of Vietnam or any 
consideration of his claim in the context of Agent Orange 
exposure.  The Board notes that service connection still may 
be established directly if a medical condition does not carry 
regulatory presumption.  When a Veteran is found not to be 
entitled to a regulatory presumption of service connection, 
the claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  38 
C.F.R. § 3.303(d) (2008).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any 
medical records pertaining to treatment 
or evaluation of his lower extremity 
numbness condition from the Randolph Air 
Force Base clinic, or to provide the 
identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records, using the Veteran's 
correct social security number.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform him and request that he obtain 
and submit it.      

2.  Contact the appropriate agency, and 
obtain the Veteran's personnel records, 
if any, to determine whether the 
Veteran had service on the ground in 
the Republic of Vietnam.  If such 
reports are not available, a negative 
response should be documented. 

3.  Thereafter, readjudicate the claim 
of entitlement to service connection 
for lower extremity numbness condition.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case, that accurately reflects the 
evidence considered, and afford the 
Veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



